UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6078


JAMES AARON HAYES,

                Plaintiff - Appellant,

          v.

TRACY PHILLIPS; GLORIA THORNBURG; WILLARD R. HALL,

                Defendants – Appellees,

          and

AGUSTAS HILYARD; THOMAS ASBELL; ROBERT C. LEWIS; MICHAEL A.
HARDEE,
               Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-ct-03208-D)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Aaron Hayes, Appellant Pro Se.    Jodi Harrison, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James    Aaron     Hayes    appeals      the    district      court’s    orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             We

have    reviewed        the    record     and   find        no   reversible     error.

Accordingly, we deny Hayes’ motion for appointment of counsel

and    affirm    for     the    reasons    stated      by    the    district    court.

Hayes v. Phillips, No. 5:12-ct-03208-D (E.D.N.C. June 10, 2013 &

Dec. 15, 2014).           We dispense with oral argument because the

facts   and     legal    contentions      are   adequately         presented    in   the

materials      before    this     court   and   argument         would   not   aid   the

decisional process.



                                                                               AFFIRMED




                                           2